American National Bankshares Inc. and Subsidiaries Consolidated Balance Sheets (Dollars in thousands, except share data) Unaudited June 30 ASSETS 2008 2007 Cash and due from banks $ 20,082 $ 21,735 Interest-bearing deposits in other banks 8,265 17,053 Securities available for sale, at fair value 136,632 121,083 Securities held to maturity 9,828 13,148 Total securities 146,460 134,231 Loans held for sale 2,200 2,306 Loans, net of unearned income 568,830 551,744 Less allowance for loan losses (7,932 ) (7,493 ) Net Loans 560,898 544,251 Premises and equipment, net 13,659 12,899 Goodwill 22,468 22,468 Core deposit intangibles, net 2,264 2,641 Accrued interest receivable and other assets 14,399 13,553 Total assets $ 790,695 $ 771,137 LIABILITIES AND SHAREHOLDERS' EQUITY Liabilities: Demand deposits noninterest-bearing $ 98,005 $ 107,206 Demand deposits interest-bearing 105,809 110,482 Money market deposits 52,772 50,749 Savings deposits 61,469 66,948 Time deposits 251,189 260,359 Total deposits 569,244 595,744 Repurchase agreements 57,973 43,615 FHLB borrowings 37,488 10,012 Trust preferred capital notes 20,619 20,619 Accrued interest payable and other liabilities 3,475 3,898 Total liabilities 688,799 673,888 Shareholders' equity: Common stock, $1 par, 10,000,000 shares authorized, 6,097,862 shares outstanding at June 30, 2008 and 6,145,617 shares outstanding at June 30, 2007 6,098 6,146 Capital in excess of par value 26,463 26,422 Retained earnings 70,233 67,122 Accumulated other comprehensive income (loss), net (898 ) (2,441 ) Total shareholders' equity 101,896 97,249 Total liabilities and shareholders' equity $ 790,695 $ 771,137 American National Bankshares Inc. and Subsidiaries Consolidated Statements of Income (Dollars in thousands, except share and per share data) Unaudited Three Months Ended Six Months Ended June 30 June 30 2008 2007 2008 2007 Interest and Dividend Income: Interest and fees on loans $ 8,987 $ 10,408 $ 18,431 $ 20,487 Interest and dividends on securities: Taxable 1,234 1,028 2,465 2,164 Tax-exempt 420 420 852 843 Dividends 73 82 150 171 Other interest income 74 168 150 339 Total interest and dividend income 10,788 12,106 22,048 24,004 Interest Expense: Interest on deposits 3,116 3,860 6,698 7,643 Interest on repurchase agreements 339 449 790 875 Interest on other borrowings 259 170 418 376 Interest on trust preferred capital notes 344 344 687 687 Total interest expense 4,058 4,823 8,593 9,581 Net Interest Income 6,730 7,283 13,455 14,423 Provision for loan losses 600 - 740 303 Net Interest Income After Provision for Loan Losses 6,130 7,283 12,715 14,120 Noninterest Income: Trust fees 916 924 1,796 1,803 Service charges on deposit accounts 601 625 1,166 1,247 Other fees and commissions 226 198 429 398 Mortgage banking income 200 329 395 519 Brokerage fees 101 159 244 248 Securities gains (losses), net (138 ) 64 (108 ) 89 Impairment of securities (255 ) - (255 ) - Other 190 132 309 339 Total noninterest income 1,841 2,431 3,976 4,643 Noninterest Expense: Salaries 2,481 2,514 4,950 4,904 Employee benefits 777 737 1,524 1,385 Occupancy and equipment 928 850 1,894 1,679 Bank franchise tax 173 165 350 333 Core deposit intangible amortization 95 95 189 189 Other 1,189 1,087 2,185 2,128 Total noninterest expense 5,643 5,448 11,092 10,618 Income Before Income Taxes 2,328 4,266 5,599 8,145 Income Taxes 519 1,235 1,485 2,410 Net Income $ 1,809 $ 3,031 $ 4,114 $ 5,735 Net Income Per Common Share: Basic $ 0.30 $ 0.49 $ 0.67 $ 0.93 Diluted $ 0.30 $ 0.49 $ 0.67 $ 0.93 Average Common Shares Outstanding: Basic 6,098,184 6,150,216 6,103,008 6,153,496 Diluted 6,108,536 6,177,165 6,114,911 6,181,107 Financial Highlights American National Bankshares Inc. and Subsidiaries (Dollars in thousands, except share data, unaudited) 2nd Qtr 1st Qtr 2nd Qtr YTD YTD 2008 2008 2007 2008 2007 EARNINGS Interest income $ 10,788 $ 11,260 $ 12,106 $ 22,048 $ 24,004 Interest expense 4,058 4,535 4,823 8,593 9,581 Net interest income 6,730 6,725 7,283 13,455 14,423 Provision for loan losses 600 140 - 740 303 Noninterest income 1,841 2,135 2,431 3,976 4,643 Noninterest expense 5,643 5,449 5,448 11,092 10,618 Income taxes 519 966 1,235 1,485 2,410 Net income 1,809 2,305 3,031 4,114 5,735 PER COMMON SHARE Earnings per share - basic $ 0.30 $ 0.38 $ 0.49 $ 0.67 $ 0.93 Earnings per share - diluted 0.30 0.38 0.49 0.67 0.93 Cash dividends declared 0.23 0.23 0.23 0.46 0.45 Book value per share 16.71 16.86 15.82 16.71 15.82 Book value per share - tangible (a) 12.65 12.79 11.74 12.65 11.74 Closing market price 18.25 21.26 22.50 18.25 22.50 FINANCIAL RATIOS Return on average assets 0.92 % 1.18 % 1.57 % 1.05 % 1.48 % Return on average equity 7.06 9.01 12.47 8.03 11.89 Return on average tangible equity (b) 9.69 12.24 17.20 10.96 16.47 Average equity to average assets 12.99 13.12 12.61 13.05 12.45 Net interest margin, taxable equivalent 3.83 3.88 4.26 3.86 4.19 Efficiency ratio 61.40 60.09 55.18 60.75 54.65 Effective tax rate 22.29 29.53 28.95 26.52 29.59 PERIOD END BALANCES Securities $ 146,460 $ 160,675 $ 134,231 $ 146,460 $ 134,231 Loans held for sale 2,200 1,681 2,306 2,200 2,306 Loans, net of unearned income 568,830 554,667 551,744 568,830 551,744 Goodwill and other intangibles 24,732 24,826 25,109 24,732 25,109 Assets 790,695 785,049 771,137 790,695 771,137 Assets - tangible (a) 765,963 760,223 746,028 765,963 746,028 Deposits 569,244 581,539 595,744 569,244 595,744 Repurchase agreements 57,973 58,179 43,615 57,973 43,615 Borrowings 58,107 36,744 30,631 58,107 30,631 Shareholders' equity 101,896 102,873 97,249 101,896 97,249 Shareholders' equity - tangible (a) 77,164 78,047 72,140 77,164 72,140 AVERAGE BALANCES Securities $ 150,247 $ 151,699 $ 143,106 $ 150,973 $ 150,004 Loans held for sale 2,206 1,614 2,890 1,910 2,113 Loans, net of unearned income 564,769 553,971 547,420 559,370 545,140 Interest-earning assets 725,789 717,508 706,285 721,741 710,321 Goodwill and other intangibles 24,785 24,864 25,146 24,825 25,193 Assets 789,412 780,204 770,710 784,772 774,667 Assets - tangible (a) 764,627 755,340 745,564 759,947 749,474 Interest-bearing deposits 476,207 486,198 487,322 481,203 490,546 Deposits 576,167 583,410 588,346 579,789 591,723 Repurchase agreements 53,535 54,624 46,032 54,079 46,142 Borrowings 52,012 33,870 33,884 42,941 35,294 Shareholders' equity 102,511 102,342 97,183 102,410 96,434 Shareholders' equity - tangible (a) 77,726 77,478 72,037 77,585 71,241 CAPITAL Average shares outstanding - basic 6,098,184 6,107,832 6,150,216 6,103,008 6,153,496 Average shares outstanding - diluted 6,108,536 6,121,285 6,177,165 6,114,911 6,181,107 Shares repurchased 2,400 28,800 12,700 31,200 24,300 Average price of shares repurchased $ 21.43 $ 20.80 $ 22.66 $ 20.85 $ 22.89 Financial Highlights American National Bankshares Inc. and Subsidiaries (Dollars in thousands, except per sahre data, unaudited) 2nd Qtr 1st Qtr 2nd Qtr YTD YTD 2008 2008 2007 2008 2007 LOANS Construction and land development $ 66,740 $ 72,001 $ 73,596 $ 66,740 $ 73,596 Commercial real estate 201,102 198,698 196,426 201,102 196,426 Residential real estate 140,024 138,384 129,032 140,024 129,032 Home equity 52,773 48,958 48,136 52,773 48,136 Commercial and industrial 99,603 87,199 93,763 99,603 93,763 Consumer 8,588 9,427 10,791 8,588 10,791 Total $ 568,830 $ 554,667 $ 551,744 $ 568,830 $ 551,744 ALLOWANCE FOR LOAN LOSSES Beginning balance $ 7,425 $ 7,395 $ 7,590 $ 7,395 $ 7,264 Provision for loan losses 600 140 - 740 303 Charge-offs (203 ) (170 ) (155 ) (373 ) (204 ) Recoveries 110 60 58 170 130 Ending balance $ 7,932 $ 7,425 $ 7,493 $ 7,932 $ 7,493 NONPERFORMING ASSETS AT PERIOD-END Nonperforming loans: 90 days past due $ 172 $ - $ - $ 172 $ - Nonaccrual 6,216 2,772 3,192 6,216 3,192 Foreclosed real estate 558 550 85 558 85 Nonperforming assets $ 6,946 $ 3,322 $ 3,277 $ 6,946 $ 3,277 ASSET QUALITY RATIOS Net chargeoffs (recveries) to average loans 0.07 % 0.08 % 0.07 % 0.07 % 0.03 % Nonperfomring assets to total assets (c) 0.88 0.42 0.42 0.88 0.42 Nonperforming loans to total loans (c) 1.12 0.50 0.58 1.12 0.58 Allowance for loan losses to total loans (c) 1.39 1.34 1.36 1.39 1.36 Allowance for loan losses to nonperforming loans (c) 1.24 X 2.68 X 2.35 X 1.24 X 2.35 X OTHER DATA Fiduciary assets at period-end (d) $ 377,008 $ 386,375 $ 406,135 $ 377,008 $ 406,135 Retail brokerage assets at period-end (d) $ 94,472 $ 89,927 $ 89,684 $ 94,472 $ 89,684 Numberfull time-time equivalent employees 261 258 257 261 257 Number of full sevice offices 20 19 19 20 19 Number of loan production offices 1 1 1 1 1 Number of ATM's 23 23 23 23 23 Notes: (a) - Excludes goodwill and other intangible assets (b) - Excludes amortization expense, net of tax, of intangible assets (c) - Balance sheet amounts used in calculations are based on period-end balances (d) - Market value Net Interest Income Analysis For the Three Months Ended June 30, 2008 and 2007 (in thousands, except rates) Interest Average Balance Income/Expense Yield/Rate 2008 2007 2008 2007 2008 2007 Loans: Commercial $ 90,648 $ 91,852 $ 1,342 $ 1,819 5.92 % 7.92 % Real estate 467,424 448,024 7,468 8,364 6.39 7.47 Consumer 8,903 10,434 197 247 8.85 9.47 Total loans 566,975 550,310 9,007 10,430 6.35 7.58 Securities: Federal agencies 45,708 68,991 551 748 4.82 4.34 Mortgage-backed & CMO's 50,357 20,501 642 247 5.10 4.82 State and municipal 47,201 45,623 652 628 5.53 5.51 Other 6,981 7,991 90 116 5.16 5.81 Total securities 150,247 143,106 1,935 1,739 5.15 4.86 Deposits in other banks 8,567 12,869 74 168 3.46 5.22 Total interest-earning assets 725,789 706,285 11,016 12,337 6.07 6.99 Non-earning assets 63,623 64,425 Total assets $ 789,412 $ 770,710 Deposits: Demand $ 107,154 $ 111,064 160 416 0.60 1.50 Money market 51,124 52,279 239 356 1.87 2.72 Savings 62,648 67,716 84 230 0.54 1.36 Time 255,281 256,263 2,633 2,858 4.13 4.46 Total deposits 476,207 487,322 3,116 3,860 2.62 3.17 Repurchase agreements 53,535 46,032 339 449 2.53 3.90 Other borrowings 52,012 33,884 603 514 4.64 6.07 Total interest-bearing liabilities 581,754 567,238 4,058 4,823 2.79 3.40 Noninterest bearing demand deposits 99,960 101,024 Other liabilities 5,187 5,265 Shareholders' equity 102,511 97,183 Total liabilities and shareholders' equity $ 789,412 $ 770,710 Interest rate spread 3.28 % 3.59 % Net interest margin 3.83 % 4.26 % Net interest income (taxable equivalent basis) 6,958 7,514 Less: Taxable equivalent adjustment 228 231 Net interest income $ 6,730 $ 7,283 Net Interest Income Analysis For the Six Months Ended June 30, 2008 and 2007 (in thousands, except rates) Interest Average Balance Income/Expense Yield/Rate 2008 2007 2008 2007 2008 2007 Loans: Commercial $ 88,140 $ 90,415 $ 2,796 $ 3,512 6.34 % 7.77 % Real estate 463,927 446,448 15,257 16,529 6.58 7.40 Consumer 9,213 10,390 414 489 8.99 9.41 Total loans 561,280 547,253 18,467 20,530 6.58 7.50 Securities: Federal agencies 47,886 75,587 1,148 1,605 4.79 4.25 Mortgage-backed & CMO's 48,881 20,253 1,245 488 5.09 4.82 State and municipal 47,524 45,792 1,308 1,262 5.50 5.51 Other 6,682 8,372 189 245 5.66 5.85 Total securities 150,973 150,004 3,890 3,600 5.15 4.80 Deposits in other banks 9,488 13,064 150 339 3.16 5.19 Total interest-earning assets 721,741 710,321 22,507 24,469 6.24 6.89 Non-earning assets 63,031 64,346 Total assets $ 784,772 $ 774,667 Deposits: Demand $ 107,574 $ 110,592 385 840 0.72 1.52 Money market 51,222 52,210 533 705 2.08 2.70 Savings 62,916 68,318 200 465 0.64 1.36 Time 259,491 259,426 5,580 5,633 4.30 4.34 Total deposits 481,203 490,546 6,698 7,643 2.78 3.12 Repurchase agreements 54,079 46,142 790 875 2.92 3.79 Other borrowings 42,941 35,294 1,105 1,063 5.15 6.02 Total interest-bearing liabilities 578,223 571,982 8,593 9,581 2.97 3.35 Noninterest bearing demand deposits 98,586 101,177 Other liabilities 5,553 5,074 Shareholders' equity 102,410 96,434 Total liabilities and shareholders' equity $ 784,772 $ 774,667 Interest rate spread 3.27 % 3.54 % Net interest margin 3.86 % 4.19 % Net interest income (taxable equivalent basis) 13,914 14,888 Less: Taxable equivalent adjustment 459 465 Net interest income $ 13,455 $ 14,423
